DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 09/27/2018. 
This action is in response to amendments and/or remarks filed on 09/20/2022. In the current amendments, claims 1-4, 6-13 and 15-18 have been amended and claims 1-20 are currently pending and have been examined. 
In response to amendments and/or remarks filed on 07/19/2022, the 35 U.S.C 101 rejections made in the previous Office Action has been withdrawn

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following claim limitation do not have written description in the specification:
Claims 9: “…generating the display information to notify a user that no matching explanatory statement is identified”
 	Upon further review of the specification, the closest part of the specification on para [0045] recites “In block 340, the analytics system generates display information for an interface comprising the predicted outcome and the subset of the knowledge based data set. For example, in some embodiments, display information to be displayed on an interface such as interface 200 in Figure 2 may be generated by the analytics system. In some embodiments, the interface may include fewer or additional features. For example, the interface may include a selected passage as shown in interface 200 but also reference or links to the documents from which the passage was selected. In some embodiments, the analytics system may generate other interfaces including additional information or functionality.”
	The specification filed on 09/27/2018 does not provide written description for the above claim limitation and therefore claim 9 is rejected under the 35 U.S.C. 112(a) for lack of written description. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 12 and 19 recites the limitation “the probability” in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 8, 10-11, 13-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 2019/0147128 A1) in view of Sheide et al. (US 2021/0157979 A1). 
Regarding claim 1 (Currently Amended)
O’Connor teaches a method of identifying relevant literature information in a set of knowledge based data, (para [0096] “Processor 102 further receives 204 user input from the surgeon, such as through a user interface. The user input comprises an identifier of a knee implant. Processor 102 can access a database of knee implants to retrieve the geometries and recommended surgery parameters of the chosen knee implant. In some examples, most surgery parameters are defined in the database but the particular surgery parameters rotation and slope of the tibial component are often less restricted and/or varied substantially by each surgeon.”)
the method comprising: receiving a sample set of characteristic data at a machine learning model, (para [0094] “The display is calculated based on the current patients computer tomography (CT) scan or other medical imaging data and mechanical simulation fed into a trained machine learning model. The machine learning model links mechanical simulations of historical patients to their respective reported patient outcomes, which makes the prediction or estimation for the current patient and the different surgery parameters accurate.”)
…
receiving a present set of characteristic data about a patient; (abstract “A processor receives computer tomography data of a current patient ' s knee and user input from the surgeon, the user input comprises an identifier of a knee implant.”) 
identifying, by the trained machine learning model, a brief explanatory statement from the set of knowledge based data, (para [0106] “Processor 102 then estimates 212 a current patient outcome by applying the multiple machine learning model parameters to the multiple simulated kinematic parameters of the current patient. For example, processor 102 selects the parameters as identified by the feature selection step of the machine learning method. Processor 102 may then calculate the weighted sum of those selected parameters in the example of a linear model. This way, processor 102 calculates multiple estimated or predicted patient outcomes. That is, processor 102 calculates one estimated or predicted patient outcome for each combination of rotation and slope parameters”)
…
and generating display information for an interface, the display information comprising the explanatory statement. (Para [0132] “At the moment schematically captured in FIG . 8 patient 852 has provided patient input data to the computer device 100, that is a tablet computer in this example, and the processor 102 of the device 100 has calculated a predicted outcome value. Processor 102 has also generated an electronic document comprising a report and displays the electronic document on screen 112 of tablet 100. In particular, processor 102 generates, as part of the report, a shaded surface 854. Surgeon 851 can now discuss the value 854 with patient 852, which allows surgeon 851 to make changes to the operation procedure, care plan or manage the patient's 852 expectations to increase the chances of a positive outcome” also see para [0290] “Returning back to FIG 20, after the mechanical properties of the ligaments are determined , processor deter mines 2004 a predicted characteristic of the joint after the surgery, such as predicted post - op laxity . This step is based on a spatial parameter of the surgery and based on the previously determined mechanical property of the one or more ligaments”) 
O’Connor does not teach the sample set of characteristic data comprising one or more of diagnosis codes and procedure codes;
providing the set of knowledge based data to train the machine learning model to associate the sample set of characteristic data with an explanatory output selected from the knowledge based data; 
…
the explanatory statement associated with an outcome corresponding to the present set of characteristic data about the patient.
Sheide teaches the sample set of characteristic data comprising one or more of diagnosis codes and procedure codes; (para [0082] “FIG. 7B illustrates an example method of training a machine learning processing system to analyze and extract information from documents, in one example, medical documentation. In the example shown in FIG. 7B, an analyst identifies all ICD - 10 - CM/PCS codes that pertain to a diagnosis or procedure of interest. (100) Then the analyst identifies documents in a predefined set of documents in which instances of a diagnosis or a procedure of interest identified at 100 were found in the document and in which a human reviewer verified the output (agreed/accepted as truth) made by the machine that analyzed the document.”)
providing the set of knowledge based data to train the machine learning model to associate the sample set of characteristic data with an explanatory output selected from the knowledge based data; (para [0082] “In the example shown in FIG. 7B, an analyst identifies all ICD-10-CM/PCS codes that pertain to a diagnosis[corresponds to set of characteristics data] or procedure of interest. (100) Then the analyst identifies documents in a predefined set of documents in which instances of a diagnosis or a procedure of interest identified at 100 were found in the document… (104) The machine learning model is used to train machine learning processor 22 and the machine learning processor 22 analyzes the predefined set of documents (or other known set of documents) based on the training. A check is made at 108 to determine if the model used identified an acceptable number of instances of the diagnoses and procedures of interest identified at 100. If not, the model is corrected (110) and used at 106 to train machine learning processor 22. If the machine learning model used at 106 identified an acceptable number of instances of the diagnoses and procedures of interest identified at 100, expand the model, train processor 22 on the model and test on an expanded set of annotated documents. (112)”)
…
the explanatory statement associated with an outcome corresponding to the present set of characteristic data about the patient; (para [0082] “FIG. 7B illustrates an example method of training a machine learning processing system to analyze and extract information from documents, in one example, medical documentation. In the example shown in FIG. 7B, an analyst identifies all ICD-10-CM/PCS codes that pertain to a diagnosis or procedure of interest. (100) Then the analyst identifies documents in a predefined set of documents in which instances of a diagnosis or a procedure of interest identified at 100 were found in the document and in which a human reviewer verified the output (agreed/accepted as truth) made by the machine that analyzed the document.”)
O’Connor and Sheide are analogous art because they are both directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine a method or system for assisting surgeon with graphical representation of O’Connor to include providing the set of knowledge based data to train the machine learning model to associate the sample set of characteristic data of Sheide. 
One of ordinary skill in the art would have been motivated to make this modification in order to quickly “determine if the model used identified an acceptable number of instances of the diagnoses and procedures of interest” as disclosed by Sheide (para [0082] “In the example shown in FIG. 7B, an analyst identifies all ICD-10-CM/PCS codes that pertain to a diagnosis or procedure of interest. (100) Then the analyst identifies documents in a predefined set of documents in which instances of a diagnosis or a procedure of interest identified at 100 were found in the document… (104) The machine learning model is used to train machine learning processor 22 and the machine learning processor 22 analyzes the predefined set of documents (or other known set of documents) based on the training. A check is made at 108 to determine if the model used identified an acceptable number of instances of the diagnoses and procedures of interest identified at 100. If not, the model is corrected (110) and used at 106 to train machine learning processor 22. If the machine learning model used at 106 identified an acceptable number of instances of the diagnoses and procedures of interest identified at 100, expand the model, train processor 22 on the model and test on an expanded set of annotated documents. (112)”)

Regarding claim 10
Claim 10 is substantially similar to claim 1 and therefore is rejected on the same ground as independent claim 1. 
In addition, O’ Connor teaches a non-transitory computer-readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device. (Para [0095] “FIG. 1 illustrates a computer system 100 for assisting a surgeon with a graphical representation of a dynamic knee score for a knee surgery. The computer system 100 comprises a processor 102 connected to a program memory 104, a data memory 106, a communication port 108 and a user port 110. The program memory 104 is a non-transitory computer readable medium, such as a hard drive, a solid state disk or CD - ROM.”)
Regarding claim 17 (Currently Amended)
Claim 17 is substantially similar to claim 1 and therefore is rejected on the same ground as independent claim 1. 
Regarding claim 2 (Currently Amended)
O’Connor in view of Sheide teaches the method of claim 1. 
O’Connor further teaches wherein identifying the brief explanatory statement comprises: determining a first term in the present set of characteristic data; (para [0290] “Based on this data and the mechanical characteristic of the ligaments, processor 102 calculates a predicted characteristic of the knee after the surgery. That is, processor 102 applies the same loads as above on the mechanical model considering the determined ligament properties but now for a changed geometry as a result of the planned surgery. For example, processor 102 determines the post-operative varus/valgus values and post operative laxity of the knee joint using spring constants k and new geometries.”)
and identifying a passage in the knowledge based data set that includes the first term and the outcome. (Para [0291] “Processor 102 then generates 2006 an output signal indicative of the predicted characteristic to assist the surgery. In one example, the output signal is a display to be shown to the surgeon on a computer screen. The display may comprise numbers representing the determined varus/valgus at different stress test or may comprises a graphical indication of predicted post - operative laxity, such as curves of varus/valgus at applied moments to the model at different flexion angles”)

Regarding claim 4 (Currently Amended)
O’Connor in view of Sheide teaches the method of claim 1. 
O’Connor further teaches wherein identifying the brief explanatory statement comprises determining a term in the present set of characteristic data that is grouped with the outcome in a topic model. (Para [0229] “The first of this is the target population, with significant variations observed across fundamentally different healthcare regimes that affect a patient's surgical experience and characterize the demographics for the relevant patient groups selected (that is, it is not just how the patient's experience in receiving a joint replacement but who was able to receive a joint replacement in each country.)”)

Regarding claim 5
O’Connor in view of Sheide teaches the method of claim 1. 
O’Connor further teaches wherein the machine learning model is one of a topic model or a neural network. (para 0100] “On these historical patient records processor 102 may perform a machine learning method, such as a linear regression multivariate adaptive regression spline modeling, neural network modelling, tree augmented naïve Bayesian modelling, support vector machines or decision tree modelling”)

Regarding claim 8 (Currently Amended)
O’Connor in view of Sheide teaches the method of claim 1. 
O’Connor further teaches wherein identifying the brief explanatory statement comprises: identifying a first passage describing a relationship between a first term of the present set of characteristic data and the outcome; (para [0289] “Instead of the single distance measurement 2152 of FIG. 21b, the measurement data may include multiple measurements for each mechanical load, such as distances from medial and lateral condyles to the tibia to define vargus and valgus. Processor 102 may further calculate a pre-operative characteristic of the knee, such as pre-op laxity. [0290] Returning back to FIG. 20, after the mechanical properties of the ligaments are determined, processor determines 2004 a predicted characteristic of the joint after the surgery, such as predicted post-op laxity[corresponds to first term]. This step is based on a spatial parameter of the surgery and based on the previously determined mechanical property of the one or more ligaments”)
and identifying a second passage describing a relationship between a second term of the present set of characteristic data and the outcome. (Para [0290-0291] “That is, processor 102 applies the same loads as above on the mechanical model considering the determined ligament properties but now for a changed geometry as a result of the planned surgery. For example, processor 102 determines the post-operative varus/valgus values and post operative laxity of the knee joint using spring constants k and new geometries. Processor 102 then generates 2006 an output signal indicative of the predicted characteristic to assist the surgery. In one example, the output signal is a display to be shown to the surgeon on a computer screen. The display may comprise numbers representing the determined varus/valgus[corresponds to second term] at different stress test or may comprises a graphical indication of predicted post-operative laxity, such as curves of varus/valgus at applied moments to the model at different flexion angles.”) 
Regarding claim 16 (Currently Amended)
Claim 16 is substantially similar to claim 8 and therefore is rejected on the same ground as claim 8. 

Regarding claim 11 (Currently Amended)
O’Connor in view of Sheide teaches the method of claim 10.
wherein to identify the brief explanatory statement from the set of knowledge based data, the processing device is further to: determine a first term in the present set of characteristic data; (para [0290] “Based on this data and the mechanical characteristic of the ligaments, processor 102 calculates a predicted characteristic of the knee after the surgery. That is, processor 102 applies the same loads as above on the mechanical model considering the determined ligament properties but now for a changed geometry as a result of the planned surgery. For example, processor 102 determines the post-operative varus/valgus values and post operative laxity of the knee joint using spring constants k and new geometries.”)
and identify a passage in the knowledge based data set that includes the first term and the outcome. (Para [0291] “Processor 102 then generates 2006 an output signal indicative of the predicted characteristic to assist the surgery. In one example, the output signal is a display to be shown to the surgeon on a computer screen. The display may comprise numbers representing the determined varus/ valgus at different stress test or may comprises a graphical indication of predicted post - operative laxity , such as curves of varus/valgus at applied moments to the model at different flexion angles”)

Regarding claim 13 (Currently Amended)
O’Connor in view of Sheide teaches the method of claim 10.
O’Connor further teaches wherein to identify the brief explanatory statement from the set of knowledge based data, the processing device is further to determine a term in the present set of characteristic data that is grouped with the outcome in a topic model. (Para [0229] “The first of this is the target population, with significant variations observed across fundamentally different healthcare regimes that affect a patient's surgical experience and characterize the demographics for the relevant patient groups selected (that is, it is not just how the patient's experience in receiving a joint replacement but who was able to receive a joint replacement in each country.)”)

Regarding claim 14 (Currently Amended)
O’Connor in view of Sheide teaches the method of claim 10.
O’Connor teaches wherein the machine learning model is one of a topic model or a neural network. (para 0100] “On these historical patient records processor 102 may perform a machine learning method, such as a linear regression multivariate adaptive regression spline modeling, neural network modelling, tree augmented naïve Bayesian modelling, support vector machines or decision tree modelling”)

Regarding claim 18 (Currently Amended)
O’Connor in view of Sheide teaches the system of claim 1. 
O’Connor further teaches wherein to identify the brief explanatory statement from the set of knowledge based data the processing device is further to: determine a first term in the present set of characteristic data; (para [0290] “Returning back to FIG. 20, after the mechanical properties of the ligaments are determined, processor deter mines 2004 a predicted characteristic of the joint after the surgery, such as predicted post-op laxity. This step is based on a spatial parameter of the surgery and based on the previously determined mechanical property of the one or more ligaments.”)
and identify a passage in the plurality of documents that includes the first term and the outcome. (Para [0132] “At the moment schematically captured in FIG. 8 patient 852 has provided patient input data to the computer device 100, that is a tablet computer in this example, and the processor 102 of the device 100 has calculated a predicted outcome value. Processor 102 has also generated an electronic document comprising a report and displays the electronic document on screen 112 of tablet 100. In particular, processor 102 generates, as part of the report, a shaded surface 854. Surgeon 851 can now discuss the value 854 with patient 852, which allows surgeon 851 to make changes to the operation procedure, care plan or manage the patient's 852 expectations to increase the chances of a positive outcome”) 


Regarding claim 20
O’Connor in view of Sheide teaches the method of claim 17.
O’Connor further teaches wherein the machine learning model is one of a topic model or a neural network. (para 0100] “On these historical patient records processor 102 may perform a machine learning method, such as a linear regression multivariate adaptive regression spline modeling, neural network modelling, tree augmented naïve Bayesian modelling, support vector machines or decision tree modelling”)

Claims 3, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 2019/0147128 A1) in view of Sheide et al. (US 2021/0157979 A1) and further in view of Bhattacharya et al. (“Identifying Patterns of Associated-Conditions through Topic Models of Electronic Medical Records”, hereinafter: Battacharya). 
Regarding claim 3 (Currently Amended)
O’Connor in view of Sheide teaches the method of claim 1. 
O’Connor further teaches wherein identifying the brief explanatory statement comprises: determining a first term and a second term, (para [0052] “for each of multiple values of a first surgery parameter and a second surgery parameter: [0053] configuring a post-operative kinematic model of the current patient's joint based on the computer tomography data , the user input and that value of the first surgery parameter and the value of the second surgery parameter;”)
based on the trained machine learning model on comparable associations, contributing to the outcome, (para [0094] “The display is calculated based on the current patients computer tomography (CT) scan or other medical imaging data and mechanical simulation fed into a trained machine learning model. The machine learning model links mechanical simulations of historical patients to their respective reported patient outcomes, which makes the prediction or estimation for the current patient and the different surgery parameters accurate.”)
…
and identifying a passage in the knowledge based data set that includes the first term and the second term, (para [0096] “Processor 102 can access a database of knee implants to retrieve the geometries and recommended surgery parameters of the chosen knee implant. In some examples, most surgery parameters are defined in the database but the particular surgery parameters rotation and slope of the tibial component are often less restricted and / or varied substantially by each surgeon”)
Sheide further teaches the passage included in the brief explanatory statement. (para [0082] “In the example shown in FIG. 7B, an analyst identifies all ICD-10-CM/PCS codes that pertain to a diagnosis or procedure of interest. (100) Then the analyst identifies documents in a predefined set of documents in which instances of a diagnosis or a procedure of interest identified at 100 were found in the document and in which a human reviewer verified the output (agreed/accepted as truth) made by the machine that analyzed the document.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine a method or system for assisting surgeon with graphical representation of O’Connor to include providing the set of knowledge based data to train the machine learning model to associate the sample set of characteristic data of Sheide. 
One of ordinary skill in the art would have been motivated to make this modification in order to quickly “determine if the model used identified an acceptable number of instances of the diagnoses and procedures of interest” as disclosed by Sheide (para [0082] “In the example shown in FIG. 7B, an analyst identifies all ICD-10-CM/PCS codes that pertain to a diagnosis or procedure of interest. (100) Then the analyst identifies documents in a predefined set of documents in which instances of a diagnosis or a procedure of interest identified at 100 were found in the document… (104) The machine learning model is used to train machine learning processor 22 and the machine learning processor 22 analyzes the predefined set of documents (or other known set of documents) based on the training. A check is made at 108 to determine if the model used identified an acceptable number of instances of the diagnoses and procedures of interest identified at 100. If not, the model is corrected (110) and used at 106 to train machine learning processor 22. If the machine learning model used at 106 identified an acceptable number of instances of the diagnoses and procedures of interest identified at 100, expand the model, train processor 22 on the model and test on an expanded set of annotated documents. (112)”)
O’Connor in view of Sheide does not teach wherein the comparable associations are established by a topic model that associates terms in the sample set of characteristic data with one another based on the probability of co-occurrences.  
Bhattacharya teaches wherein the comparable associations are established by a topic model that associates terms in the sample set of characteristic data with one another based on the probability of co-occurrences. (Pg. 466 right col “We use a well-established topic modeling technique, Latent Dirichlet Allocation (LDA) [3] to model patient files as though they were generated as a mixture of K underlying topics, where a topic is a probability distribution over SNOMED codes; each code is assigned a probability to be associated with each topic. We hypothesize that the coded conditions that show a high probability to be associated with a specific topic, indeed tend to co-occur in patients.”)
O’Connor, Sheide and Bhattacharya are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine a method or system for assisting surgeon with graphical representation of O’Connor in view of Sheide to include topic model for identifying patterns of electronic medical records of Bhattacharya. 
One of ordinary skill in the art would have been motivated to make this modification in order to quickly identify latent topics in patients EMR(Electronic Medical Records) and characterized the co-occurring medical conditions as disclosed by Bhattacharya (abstract “we use the well-established Latent Dirichlet Allocation (LDA), a method based on the idea that documents can be modeled as a mixture of latent topics, where each topic is a distribution over words. In our study, we adapt the LDA model to identify latent topics in patients’ EMRs. We evaluate the performance of our method both qualitatively and quantitatively, and show that the obtained topics indeed align well with distinct medical phenomena characterized by co-occurring conditions.”).
Regarding claim 12 (Currently Amended)
Claim 12 recites analogous limitations to claim 3 and therefore is rejected on the same ground as claim 3. 
Regarding claim 19 (Currently Amended)
Claim 19 recites analogous limitations to claim 3 and therefore is rejected on the same ground as claim 3. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 2019/0147128 A1) in view of Sheide et al. (US 2021/0157979 A1) and further in view of Karlov et al. (US Pat No. 7392199 B2). 
Regarding claim 6 (Currently Amended)
O’Connor in view of Sheide teaches the method of claim 1.
O’Connor further teaches wherein identifying the brief explanatory statement comprises: identifying a first passage of the knowledge based data set that includes the terms corresponding to the present set of characteristic data; (para [0310] “The ligament properties together with implants position and geometry 910 and patient geometry data from patient geometry module 904 are forwarded to a post operative laxity prediction module 912 , which determines a post-operative laxity 912, such as varus at extension, valgus at extension, varus at 90° flexion and valgus at 90° flexion and a graphical representation 914 of these characteristics . These results are sent to a reporting module 916, which generate”)
identifying a second passage of the knowledge based data set that includes the terms corresponding to the present set of characteristic data; (para [0290] “Returning back to FIG. 20, after the mechanical properties of the ligaments are determined, processor deter mines 2004 a predicted characteristic of the joint after the surgery, such as predicted post-op laxity. This step is based on a spatial parameter of the surgery and based on the previously determined mechanical property of the one or more ligaments. The surgery may comprise the insertion of an implant, which likely affects the three - dimensional geometries of the joint. In particular, the cut angle of the tibia on which the implant is mounted is an important spatial parameter that affects the angles of the knee.”)
O’Connor in view of Sheide does not teach teaches and selecting, by the trained machine learning model, the first passage over the second passage based on a relationship of the terms within the first passage.
Karlov teaches and selecting, …the first passage over the second passage based on a relationship of the terms within the first passage. (Col 31 lines 1-6 “After the DBA is trained, it can then be applied to control or checking sets, or to any new data set containing values for the features selected, in order to determine the predicted probabilities of class membership in one of the classes of interest (e.g., diseased or healthy).”)
O’Connor, Sheide and Karlov are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine a method or system for assisting surgeon with graphical representation of O’Connor in view of Sheide with clinical tests using Bayesian analysis of Karlov. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “an inefficient use of clinical data wherein the analysis of the data leads to improper diagnoses or to missed diagnoses due to a failure to spot patterns or connections in the data” as disclosed by Karlov (col 1lines 38-45 left col “Additionally, the data can contain patterns that are not readily apparent or could contain information related to diseases that are not commonly diagnosed, difficult to diagnose, or for which a diagnostic test is not available or does not exist. This can lead to an inefficient use of clinical data wherein the analysis of the data leads to improper diagnoses or to missed diagnoses due to a failure to spot patterns or connections in the data.”). 
Regarding claim 15
Claim 15 recites analogous limitations to claim 6 and therefore is rejected on the same ground as claim 6. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 2019/0147128 A1) in view of Sheide et al. (US 2021/0157979 A1) and further in view of Eggebraaten et al. (US Pat No. 10607736 B2). 
Regarding claim 7 (Currently Amended)
O’Connor in view of Sheide teaches the method of claim 1. 
O’Connor further teaches wherein the present set of characteristic data is generated from medical admissions and include at least one of a diagnosis code, a procedural code, or personal information of the patient; (Para [0094] “The machine learning model links mechanical simulations of historical patients to their respective reported patient outcomes, which makes the prediction or estimation for the current patient and the different surgery parameters accurate.” also see para [0100] “Processor 102 performs the above steps for multiple historical patients to create multiple historical patient records that each comprise the multiple historical kinematic parameters of each of multiple historical patients as inputs and a reported patient outcome for each historical patient”) 
Eggebraaten teaches and wherein the knowledge based data comprises a database of medical textbooks, journal articles, and online publications. (Col 1 lines 43-45 “retrieval software and a database of medical textbooks to retrieve appropriate diagnoses given input findings” see article on col 37 lines 35-40 “the queries are applied to one or more databases storing information the like, about the electronic texts, documents, articles, websites, and the like, that make up the corpora of data/information 445.” See online publication col 11 lines 44 “pharmaceutical company, medical journal or other trusted publication, hospital or other medical facility, or the like,”)
O’Connor, Sheide and Eggebraaten are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine a method or system for assisting surgeon with graphical representation of O’Connor in view of Sheide with knowledge based data comprises a database of medical textbooks, journal articles, and online publications of Eggebraaten. 
One of ordinary skill in the art would have been motivated to make this modification in order to quickly retrieve appropriate diagnoses from a reliable data source as disclosed by Eggebraaten (col 1 lines 43-45 “retrieval software and a database of medical textbooks to retrieve appropriate diagnoses given input findings” see article on col 37 lines 35-40 “the queries are applied to one or more databases storing information the like, about the electronic texts, documents, articles, websites, and the like, that make up the corpora of data/information 445.”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 2019/0147128 A1) in view of Sheide et al. (US 2021/0157979 A1) and further in view of D’Souza et al. (US 2017/0323061 A1). 
Regarding claim 9 (Currently Amended)
O’Connor in view of Sheide teaches the method of claim 1.
O’Connor further teaches the method further comprising: receiving a second present set of characteristic data to the machine learning model; (Examiner notes that O’Connor teaches repeating steps which include inputting data into ML model as clearly evidence by and claim 8 “generating one shaded surface for each of multiple surgery parameters by repeating the following steps for each of the multiple surgery parameters: for each of multiple values of a rotation of the tibial component and a slope of the tibial component: configuring a post-operative kinematic model of the current patient's knee based on the computer tomography data, the user input and that value of the rotation and the slope and that surgery parameter;”. The second time the ML model receive input data corresponds to second set of characteristic data see para [0112] “Processor 102 may repeat the steps of configuring and simulating the kinematic model, predicting multiple outcomes and generating the shaded surface for multiple surgery parameters, such as PCL removed/retained, patella resurfaced/unresurfaced, Insert congruent/ultra.”)
in response to determining that no subset of the knowledge based data includes a term corresponding to the second present set of characteristic data… (para [0291] “Processor 102 then generates 2006 an output signal indicative of the predicted characteristic to assist the surgery. In one example, the output signal is a display to be shown to the surgeon on a computer screen. The display may comprise numbers representing the determined varus/valgus at different stress test or may comprises a graphical indication of predicted post-operative laxity, such as curves of varus/valgus at applied moments to the model at different flexion angles”)
O’Connor in view of Sheide does not teach generating the display information to notify a user that no matching explanatory statement is identified.
D’Souza teaches generating the display information to notify a user that no matching explanatory statement is identified. (Para [0166] “In some embodiments , if an engine- suggested code that was accepted by the user in a previous session in the CAC application later has no matching code in a full set of codes for the patient encounter returned to the CAC application from another application , that engine - suggested code may then be presented in the CAC GUI as merely " suggested ” (and no longer "accepted ”), and an alert may be provided to the user. In some embodiments, if a code that was entered by the user as a replacement code for an engine-suggested code in a previous session in the CAC application later has no matching code in a full set of codes for the patient encounter returned to the CAC application from another application, that replacement code may then be presented in the CAC GUI as "suggested, ” and an alert may be provided to the user”)
O’Connor, Sheide and D’Souza are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine a method or system for assisting surgeon with graphical representation of O’Connor in view of Sheide with notifying a user when no matching explanatory statement is identified of D’Souza. 
One of ordinary skill in the art would have been motivated to make this modification in order to quickly alert end user when there is no matching found with the set of codes for patients as disclosed by D’Souza (Para [0166] “In some embodiments , if an engine- suggested code that was accepted by the user in a previous session in the CAC application later has no matching code in a full set of codes for the patient encounter returned to the CAC application from another application , that engine - suggested code may then be presented in the CAC GUI as merely " suggested ” (and no longer "accepted ”), and an alert may be provided to the user. In some embodiments, if a code that was entered by the user as a replacement code for an engine-suggested code in a previous session in the CAC application later has no matching code in a full set of codes for the patient encounter returned to the CAC application from another application, that replacement code may then be presented in the CAC GUI as "suggested, ” and an alert may be provided to the user”)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126